Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s reply dated 06/23/2022/2021 has been received.  Claims 4 and 7-13 are pending and under consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4,8 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20150072416 (Cho, IDS) and Parsons (2011, Jove, 57:e3274, pages 1-6) in view of Zhao (2015, Stroke, 46:1966-1974; IDS) and WO2014/146044 (‘044; IDS).
Claim 4 is drawn to a method for culturing pluripotent stem cells comprising culturing the cells in medium that contains b-nicotinamide mononucleotide at a concentration of 0.1 to 2 mM, wherein the cells are ES cells or iPS cells. Claims 80 and 10 limit claim 4 to either 0.1-1mM NMN or 0.2 to 0.8mM NMN, respectively.
Cho teaches culture of pluripotent stem cells in either 0.01mM NMN or 0.1 mM 0.1mM NAMNAM. Cho does not disclose a culture medium that include b-NMN in an amount of 0.1-2mM, 0.1-1mM NAM or 0.1 to 0.8 mM as is now claimed. Cho taught the slightly lower concentration, 0.01 mM NMN and that 0.01 mM NMN has no effect on pluripotent cell culture while 0.1mM NAM does increase relative cell counts. Parsons teaches a pPSC medium comprising 10mM nicotinamide, which also falls outside the claimed range of 0.1-5 mM, but supports variation of NAD metabolite concentrations to optimize pluripotent cell culture.. 
Zhao (abstract, p. 1969, left column, lines 4-19, p. 1970, left column, lines 1-17, fig. 4, p. 1972, left column, lines 9-17, p. 1972, right column, line 20  top. 1973, left column, line 19, fig. 6, 8) teaches neural stem cells (NSC) were cultured in a   culture medium containing nicotinamide mononucleotide (NMN) or NAD at various concentrations (100-1000 µM NMN, which is 0.1-1mM) and the proliferation of NSC was promoted (accelerated as in the preamble of claim 7) depending on the concentration of NMN or NAD. Supplementary Figure VIb shows cell number increased proportionately with NMN concentration. 
Likewise, ‘044 describes administering NMN (claim 1) for treatment of age-related diseases. ‘044 also describes culturing the neural stem/progenitor cells (NSPC) in a culture medium with NMN (100 μm or 0.1mM) added, in order to investigate the effect of NMN on the NAD+ biosynthesis system in NSPC, and proliferation of NSPC was promoted (accelerating growth claim 7) by addition of NMN (refer top. 1, line 10 top. 3, line 12, p. 4, lines 27-29, fig. 17, 18, examples 11, 12, claims, etc.).
It would have been obvious at the time of filing to carry out the method of Cho regarding culture of pluripotent stem cells with 0.01 mM NMN that has no effect and the teachings of Parsons who teaches proliferating pPS cells with media comprising 10 mM NMN, with the teachings of Zhao and or ‘044 who taught neural stem cells exhibit accelerated proliferation with 0.1-1 mM concentrations of NMN, to arrive at the invention as claimed.  The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550U.S.__, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In the present situation, rationales A, E and G are applicable. The modification of Cho to use higher concentrations of NMN and of Parsons to use lower amounts of NMN represent combining prior methods to yield predictable results and an obviousness to try concentrations between those of Cho and of Parsons given that Zhao disclosed a proportionate enhancement of stem cell growth with increasing NMN concentration ending at 1 mM. This constitutes a suggestion and motivation to increase the concentration in Cho, who saw no effect of NMN at the lower concentration. Given that Zhou shows declining returns on further increases in NMN concentration at 1mM, it would also be obvious to lower the concentration of Parsons to determine if 5 mM (or lower) would be more optimal than 10  mM. The combination leads to predictable results because pluripotent cells can be cultured at 0.01 mM NMN and at 10 mM NMN and it would be, therefore, reasonable to expect that the cells could be cultured at concentrations in between.  
Applicant’s arguments are found persuasive with regard to claims 7,9 and 11 as these claims require an acceleration of growth that is not supported by the art. However, given that various amounts of NMN and NAM were used in the art to culture a variety of stem cell types with varying successes and effects, it is maintained that it would be obvious to carry out the methods of claims 4, 8 and 10 in attempt to determine the effects of various concentrations of different NAD metabolites.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Journal of Bone and Mineral Research, Vol. 26, No. 11, November 2011, pp 2656–2664).
Claim 12 is a method for culturing MSCs in a medium comprising NMN in a concentration range of 0.05 to 1mM. Claim 13 further limits the concentration range to 0.1 to 1.0 mM.
Li taught “We next tested the effects of different exogenous intermediates in the NAD+ salvaging pathway on the differentiation of MSCs. As shown in Fig. 6, adipocyte formation  as not significantly affected by the addition of 100M NAD or 100M NMN, but the same concentration of NAM apparently increased the adipocyte formation in both C3H10T1/2 cells and primary cultured bone marrow stromal cells” (page 2660, paragraph bridging columns). 100M NMN is 0.1 mM NMN, as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632